     Case 4:18-cr-00622 Document 31 Filed on 11/13/20 in TXSD Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

UNITED STATES OF AMERICA

v.                                                               Cr. No. H-18-622

DEMETRIUS JOHNSON


        UNOPPOSED MOTION FOR CONTINUANCE OF SENTENCING

      Demetrius Johnson, moves this Court for a 60-day continuance of the November

19, 2020 sentencing date, and in support of this motion presents the following:

      Mr. Johnson has pleaded guilty to theft of mail by postal employee in violation

of 18 U.S.C. § 1709. The Presentence Report in this case was disclosed to

undersigned counsel on April 1, 2020.

      Mr. Johnson wishes to appear in person for his sentencing. Due to the COVID-

19 pandemic and the rising number of cases in Houston specifically, in-person

appearance is not safe for Mr. Johnson or other hearing participants.
Case 4:18-cr-00622 Document 31 Filed on 11/13/20 in TXSD Page 2 of 3



 The government is unopposed to this Motion for Continuance of Sentencing.

                               Respectfully submitted,

                               MARJORIE A. MEYERS
                               Federal Public Defender
                               Southern District of Texas No. 3233
                               Texas State Bar No. 14003750

                               By: /s/ Heather Hughes
                               HEATHER HUGHES
                               Assistant Federal Public Defender
                               Southern District of Texas No. 3473328
                               Texas State Bar No. 24116543
                               440 Louisiana, Suite 1350
                               Houston, Texas 77002
                                       Telephone: 713.718.4600
                                       Fax:          713.718.4610




                                  2
     Case 4:18-cr-00622 Document 31 Filed on 11/13/20 in TXSD Page 3 of 3



                      CERTIFICATE OF CONFERENCE

      I certify that I conferred with Assistant United States Attorney Heather

Winter, and determined that the United States is unopposed to this motion for

continuance.

                                      s/ Heather Hughes
                                      HEATHER HUGHES




                         CERTIFICATE OF SERVICE

      I certify that on November 13, 2020, a copy of the foregoing Unopposed

Motion to Continue was served by Notification of Electronic Filing and was

delivered by email to the office of Assistant United States Attorney Heather Winter

and United States Probation Officer Leslie Barrett.



                                      s/ Heather Hughes
                                      HEATHER HUGHES




                                         3
